MEMORANDUM**
Bank of America Mortgage (BOA) appeals the district court’s order disallowing BOA’s claim that bankruptcy debtor Kenny Lawrence Damaze failed to make numerous pre-petition mortgage payments and owed BOA $19,800.40. We affirm.1
Having reviewed the record, we are not firmly convinced of error. BOA contends that the court improperly ignored the Solomon declaration, but the declaration was not part of the bank’s opposition to the relevant Damaze objection (objection to the June 15, 1999 claim). Finding that Damaze was in fact current on his payments when BOA foreclosed in 1996 is supported by the bank’s records as well as Damaze’s. BOA’s reliance on the Solomon spreadsheets is misplaced, as they do not match the bank’s actual records. Nor does Damaze’s initial indication that he was delinquent require a different result; this statement was made before Damaze had access to his complete bank records.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. BOA failed to file all of its excerpts of record contrary to Ninth Circuit Rule 30-1.3(a)(x)-(xi), and failed to comply in a timely fashion with our August 5, 2002 order allowing it an opportunity to remedy this deficiency. We admonish counsel that compliance with our procedural rules is expected. Failure to comply renders an appeal subject to dismissal.